Citation Nr: 1602354	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.

3.  Entitlement to a rating in excess of 20 percent for lumbar strain.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from June 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims.  

On August 29, 2012, the Veteran, accompanied by his representative, appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of the hearing has been associated with the file.  At the hearing, the file was held open for 60 days in order that the Veteran may be afforded additional time to submit evidence in connection with his claims.  No additional evidence was submitted.  

The Board notes that the Veteran filed an untimely substantive appeal with respect to his claims 38 C F R. § 20 302.  However, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim a substantive appeal may be accepted when untimely, if circumstances so warrant The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly), see also Rowell v Principi, 4 Vet. App. 9, 17 (1993).  

In this case, the Board finds that the RO waived the time requirements for filing a substantive appeal in this case by certifying the case for appeal.  See Gonzalez- Morales, 16 Vet. App. 556, 557 (2003, see also Percy, 23 Vet App 42 46.  In addition, the Board, in August 2012, took testimony from the Veteran regarding the issues on appeal.  Accordingly, the Board waives the filing of a timely substantive appeal with respect to the issues on appeal and finds that it has jurisdiction over these matters.  

In May 2014, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2014.  In December 2014, the Board again remanded the case to the RO for still further evidentiary development.  Following the requested development, an SSOC was issued in November 2015.  The Board finds that there was substantial compliance with the terms of the December 2014 remand decision; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's lumbar strain has not been manifested by disability equating to limitation of flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2006 from the RO to the Veteran, which was issued prior to the RO decisions in June 2007 and April 2008.  Additional letters were issued in August 2007, September 2008 and July 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained before disposing of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  With respect to the claim of an increased rating for lumbar strain, the Veteran was afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

 Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in April 2003, the RO granted service connection for a back condition, evaluated as 0 percent, effective March 29, 2002.  

The Veteran's claim for an increased rating for his back disorder was received in July 2007.  Received in February 2008 were VA progress notes dated from July 2007 to December 2007.  These records document ongoing clinical evaluation and treatment for chronic low back pain.  

The Veteran was afforded a VA examination in February 2008.  It was noted that he was injured while in service and received treatment for his lumbar spine on many occasions from 1976 to 1980.  He reported injuring his spine playing football prior to service, but he was still inducted into service.  His spine got worse during service, and he eventually learned to live with the pain.  The Veteran reported that his back pain was constant and rated as a 5 on a scale from 0 to 10.  He gets flare-ups of his pain 2 to 3 times a week; the pain is brought on by doing anything unusual such as stepping wrongly, sitting more than 15 to 20 minutes in one place without any reason his pain would increase.  His associated symptoms are numbness particularly the right side going up to the groin hip and thigh.  He has no spine related bladder complaints bowel complaints or erectile dysfunction and no weight loss.   No constitutional symptoms were noted.  The Veteran indicated that he uses a lumbosacral spine brace approximately once to twice a week whenever he needs to support and can walk all day in pain.  The Veteran also reported being involved in a motor vehicle accident on August 25, 1996; after a few months of pain in the lumbar spine and other areas, he was treated by a chiropractor in December 1996.  Veteran was not currently under the care of any orthopedic surgeon and has been under a primary care physician who treated him conservatively.  There have been no incapacitating episodes in the last 12 months.  The Veteran did report difficulty walking due to pain; however, he is able to walk unlimited.  He stated that his daily activities such as eating and grooming are not a problem but bathing toileting and dressing is a problem because he has to bend forward and put shoes and socks on which gives him pain.  His usual occupation as mentioned at present is working in the inventory department at VA Medical Center.  He would not be able to drive without pain for more than an hour according to him He does not use any assistive device to ambulate.  The examiner noted that, while the Veteran may have been treated with chiropractors and physical therapists in the past, he was not currently receiving any treatment for his lumbar spine.  The Veteran denied any incapacitating episode in the last 12 months due to the lumbar spine.  

On examination, it was noted that the Veteran had a normal gait without any assistive device.   He was not in obvious pain when walking.  On standing up position and exposing the lumbar spine, the curvature of the spine was normal.  There was normal lumbar lordosis.  On palpation, there was tenderness throughout lumbar 4-5 and S1 area particularly on the right sacroiliac joint area and gluteal area.  There was no evidence of spondylolisthesis.  In standing position he was asked to walk on tiptoes and on his heels and he performed that without any problem and without losing balance.  He was then asked to show me the range-of-motion of the lumbar spine actively.  He could bend forward to 50 degrees maximum and was having pain.  His extension was 25 degrees with pain.  His lateral flexion to the right and left was 20 degrees with pain.  His rotation was 30 degrees to the right and left with pain particularly pain was radiating in the lumbosacral spine area on the right more than the left.  The pain was also radiating towards the groin and the hips and along the sciatic nerve on the thigh area more on the right side.  There was no sensory loss.  There was no motor dysfunction.  There was no weakness of extensors.  The discrimination of toes was normal.  His deep tendon reflexes at knee were sluggish 1+ and at ankle were absent on both sides.  Deep tendon reflexes on the left side could not be done on account of Achilles tendon rupture and him being tender in that area.  There was no ankle clonus.  After 3-4 motions he was having more pain and more stiffness but there was no decreased range-of-motion.  In fact, he mentioned that he can have more flexibility after repetitive motion but after doing attempted repetitive motion he will be severe pain due to muscle spasms later on.  X-ray study of the lumbar spine revealed advanced degenerative disease of the L5-S1 and L4-5 area with facet joint arthritis.  The pertinent diagnosis was advanced degenerative changes of the lumbar spine fourth lumbar fifth lumbar and first sacral with arthrosis of the facet joints in the same area.   

Received in October 2008 were VA progress notes dated from April 2007 to November 2007, reflecting treatment primarily for chronic low back pain, with radiating pain to the right lower extremity.  The Veteran's treatment included physical therapy.  A physical therapy note, dated in April 2007, reflects a diagnosis of degenerative joint disease, lumbar spine, with radiculitis, and chronic low back pain.  

At his personal hearing in August 2012, the Veteran testified, with respect to the lower back, that he has learned to live with the pain.  The Veteran described the back pain as constant.  He stated that he has not been prescribed bed rest in the past 12 to 24 months.  

Received in June 2014 were VA progress notes dated from December 2013 to June 2014.  These records show that the Veteran received ongoing clinical evaluation for several unrelated disabilities.  The records do mention that the Veteran has a history of chronic low back pain.  

Received in August 2014 was a social security administration (SSA) decision, dated in July 2009, which determined that the Veteran was disabled during the period from May 1, 2006 to January 2, 2008.  The records indicate that the Veteran was found to be disabled based on a primary diagnosis of discogenic of back (discogenic and degenerative) and a secondary diagnosis of affective mood disorders.  Also received were treatment reports used by SSA in reaching their decision.  Among the records was a general medical report dated in May 2007, which indicates that the Veteran had a history of chronic low back pain for the past 35 years with radiation of pain down the right hip and leg.  

The Veteran was afforded a VA examination in August 2014.  At that time, he stated that he continued to have pain in the right lower back.  The Veteran indicated that he had pain with sitting, standing from seated position.  The Veteran rated that back pain as 5 out of 10 in standing from seated position.  The Veteran related that, over the past 6 years, there were times when "I couldn't get up".  He complained of morning stiffness.  Ambulation was limited due to right hip and left knee pain.  He denied any bowel or bladder dysfunction.  He denied any specific symptoms suggestive of claudication.  The Veteran reported functional limitations as difficulty with tandem stair climbing; he stated that he has to use elevator at work.  The Veteran also reported limited ability to perform household chores.  He stated that his primary focus is to get to and from job.  States lost time from work related to back pain as 10 individual days.  The Veteran reported flare-ups 4 to 5 times a year, lasting 3 to 4 days.  He reported decreased range of motion causing him to forward flex with him tilting to the right.  He rated the pain as 10 out of 10.  The Veteran reported taking Aleve or ibuprofen and resting with hearing pad.  He also reported having tightness in the back and has to lie in bed.  Range of motion revealed forward flexion to 60 degrees, with objective evidence of pain starting at 40 degrees.  Extension was to 5 degrees, with pain starting at 5 degrees.  Lateral flexion was to 20 degrees, bilaterally, with pain starting at 20 degrees.  Lateral rotation was to 25 degrees, bilaterally; no objective evidence of pain was noted.  Following repetitive-use testing, forward flexion was to 50 degrees, extension to 5 degrees, lateral flexion to 20 degrees, and rotation to 20 degrees.  The examiner noted that the Veteran had functional impairment of the back, caused by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing or weightbearing, and lack of endurance.  Tenderness was noted in the lower right paravertebral and superior aspect of the right buttock.  No muscle spasm was noted.  Muscle strength testing was 5/5 in all joints.  No atrophy was noted.  No ankylosis was noted.  Deep tendon reflexes were 2+ in the knees and ankles.  Sensory examination was normal.  Straight leg raising was negative.  The examiner noted moderate radiculopathy in the right lower extremity.  The pertinent diagnoses were degenerative arthritis of the spine, spondylolisthesis, and lumbar radiculopathy.  It was noted that the Veteran has difficulty ambulating at work; therefore, he uses a cane.  The examiner stated that he was unable to state in degrees lost during a flare up or functional deficits related to back condition without resorting to mere speculation, due to not being witness to this.  Veteran has definite functional deficits which can probably decrease ROM adversely affecting his ADLs, and occupation as a vocational counselor, with decreased quality of life, as previously stated.  

Received in September 2014 were VA progress notes dated from July 2007 to September 2014, which show that the Veteran received ongoing clinical attention and treatment for several disabilities, including chronic low back pain.  

Received in March 2015 were treatment reports from Hudson Valley, East Orange and Northport VAMCs, dated from March 2005 through January 2007.  These records essentially show that the Veteran received clinical attention and treatment for chronic low back pain.  

On the occasion of a VA examination in June 2015, the Veteran reported injuring his back in 1974, prior to service, while playing football; he sought medical attention but did not receive treatment at that time.  Once he entered service, his back pain was exacerbated by service related activity.  The Veteran indicated that he has had treatment since that time in the form of PT and chiropractic care; however, he has never had any back surgery.  The Veteran described the severity of his back pain as 6 out of 10.  He has worked as a carpenter, teacher and now works as a vocational counselor.  The Veteran denied flare-ups of back pain.  Range of motion revealed forward flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, and lateral rotation to 10 degrees, bilaterally.  The examiner stated that the measurements taken on ROM examination are not consistent with other more objective portions of the examination.  No pain was noted on examination.  There was no evidence of pain with weight bearing.  The examiner stated that repetitive use testing did not result in additional loss of function or range of motion.  Functional ability was not limited by pain, weakness, fatigability or incoordination.  Muscle strength was 5/5.  Deep tendon reflexes were 2+.  Straight leg raising was negative.  No atrophy was noted.  No ankylosis was noted.  The Veteran did not use any assistive device.  X-ray study of the lumbar spine revealed no fractures or subluxations.  The intervertebral disc spaces were worst at the L4-5, and L3-4 levels.  There were multiple grade I retrolisthesis unchanged from the prior examination.  Multilevel degenerative disc disease.  The examiner stated that the Veteran's thoracolumbar condition does not impact his ability to work.  This examiner does not foresee any changes in the ROM measurements after repetitive use or use over a period of time.  


Legal Analysis-Increased rating for lumbar spine.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's service-connected lumbar strain is rated under Code 5237.  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code. (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a. 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2). (It should also be noted that separate diagnostic criteria may be used to rate intervertebral disc syndrome; however, the Veteran is not service connected for such a disability.)  

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After review of the evidentiary record, with consideration of the schedular criteria set forth above, the Board finds that a higher (40 percent) evaluation is not warranted.  Specifically, the objective evidence of record does not reflect that the Veteran's flexion of the lumbar spine was limited to 30 degrees or less.  The Board notes that, while the Veteran exhibited very limited range of motion in June 2015, the examiner specifically noted that the measurements taken on ROM examination were not consistent with other more objective portions of the examination.  Significantly, the Veteran had no pain on examination; he had no pain with weight bearing.  The examiner stated that repetitive use testing did not result in additional loss of function or range of motion.  Functional ability was not limited by pain, weakness, fatigability or incoordination.  Muscle strength was 5/5.  Deep tendon reflexes were 2+.  Straight leg raising was negative.  No atrophy was noted.  No ankylosis was noted.  The Board finds that the range of motion findings taken in 2015 is not credible given the physician's report.  It is noteworthy that, in August 2014, the Veteran had 50 degrees of forward flexion.  Therefore, while the records reflect that the Veteran has continuously reported pain in the lower back, there is simply no objective evidence documenting that the Veteran has had limitation of flexion to 30 degrees or less at any point.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  In fact, none of the examination reports, including the February 2008, August 2014, and the June 2015 VA examination, show that there was evidence of ankylosis of the thoracolumbar spine, either favorable or unfavorable.  Thus, the evidence clearly shows the Veteran continues to have motion, albeit limited, of the lumbosacral spine.   

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his lumbosacral spine disorder.  The record also reveals that the Veteran has at various times taken medication to treat pain.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the February 2008, the examiner stated that there was no decreased range-of-motion on repetitive movement.  Following the August 2014 VA examination, the examiner stated that the Veteran had definite functional deficits which can probably decrease his ROM adversely affecting his ADLs; however, he was unable to state in degrees lost during a flare up or functional deficits related to back condition without resorting to mere speculation, due to not being witness to this.  Additionally, the June 2015 VA examiner stated that repetitive use testing did not result in additional loss of function or range of motion.  Functional ability was not limited by pain, weakness, fatigability or incoordination.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees. In other words, the current 20 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next higher (40 percent) evaluation, over any portion of the rating period on appeal.  Indeed, the objective findings show forward flexion in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect throughout the rating period on appeal.  

With regard to incapacitating episodes, considered under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, at no point in the period on appeal has the Veteran been prescribed bedrest.  The Veteran testified that he occasionally has to lie down until the pain passes; however, there is no indication that he has been prescribed bed rest by a doctor.  Thus, a rating in excess of 20 percent is not available for incapacitating episodes.  See 38 C.F.R. § 4.71a (2014).  

Based on the foregoing, the Board concludes that the Veteran's lumbar strain has been no more than 20 percent disabling throughout the period on appeal.  In light of the objective clinical findings, the Board finds that a rating in excess of 20 percent is not warranted as there is no probative evidence of forward flexion less than 30 degrees, or favorable ankylosis.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  While the Veteran's back disorder may cause discomfort with prolonged standing, bending and sitting, there is no indication that his disability causes any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for lumbar strain is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran essentially contends that he developed hearing loss and tinnitus as a result of his exposure to acoustic trauma in service.  In his notice of disagreement, dated in August 2008, the Veteran maintained that he has suffered from serious bouts of vertigo as a result of his Meniere's disease.  He was a telecommunications specialist while serving in the Air Force; he worked on an old fashioned switch board that required them to check to see if a line was busy by inserting the pugs in a hole on the switchboard.  This experience, along with the noise level from the communication center equipment on a daily basis for four years were sufficient to cause him to develop hearing loss.  While he received an audiometric evaluation at induction, he was not given an evaluation upon separation.  At his personal hearing in August 2012, the Veteran testified that his hearing has gotten so bad that he has been issued hearing aids.  

The records indicate that the Veteran entered active duty in February 1976.  His DD Form 214 indicates that his military occupational specialty was as a telecommunications operations specialist.  At his enlistment examination in February 1976, an audiometric examination revealed pure tone thresholds of 5, 0, 0, and 0 decibels in the right ear, and 15, 10, 0, and 5 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  The records do not reflect any separation examination.  

Post service treatment records reflect findings of hearing loss.  An audiology note dated in September 2006 reported that the Veteran had a longstanding history of endolymphatic hydrops (Meniere's disease).  He noted a recent episode which was very disabling.  His hearing fluctuates prior to and during episodes.  Currently, his hearing was close to normal.  On examination, ear canals were clear and tympanic membranes were within normal limits.  A nursing note, dated in May 2013, indicated that the Veteran had hearing impairment in both ears, and he had hearing aids in both ears.  An optometry note, dated in January 2014, was positive for Meniere's disease and hearing loss.  A dermatology consultation note, dated in March 2014, reported active problems include sensorineural hearing loss, bilateral reportedly diagnosed in February 2008.  A primary care note, dated in June 2014, reported a past medical history of sensorineural hearing loss.  

The Board acknowledges that the Veteran's service treatment records do not show bilateral hearing loss during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, not only is the Veteran competent and credible to report on his being exposed to loud noise while on active duty, but the record clearly indicates that the Veteran was exposed to acoustic trauma as a result of his military occupational specialty as a telecommunications operations specialist.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. In this case, the Veteran has reported exposure to noise in service, a matter to which he is competent to provide testimony.  Coupled with his reported hearing problems over the years, the Board finds that the evidence of record satisfies the criteria of McLendon.  

Accordingly, the RO should arrange for the Veteran to undergo a VA examination in order to obtain a competent medical opinion as to whether the Veteran's current bilateral hearing loss and tinnitus is consistent with acoustic trauma during military service.  38 U.S.C.A. § 5103A (d) ; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the Veteran to undergo a VA audiological examination by an examiner with appropriate expertise.  The Veteran's electronic files must be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should obtain a complete, pertinent history from the Veteran and review the file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, as well as the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has tinnitus, and if so, whether it is at least as likely as not that the tinnitus is etiologically related to service, including to noise exposure experienced therein.  

With respect to bilateral hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that bilateral hearing loss is etiologically related to service, including noise exposure experienced in service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.   

2.  Thereafter, the AOJ should readjudicate the Veteran's remaining claims on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

 The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

 This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014). 


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


